DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18 & 20 in the reply filed on 11/9/21 is acknowledged.
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/21.
Claim Objections
Claims1-18 & 20 are objected to because of the following informalities:  The claims contain various typos and misspellings that need to be addressed.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-13, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over LaBrake et al. (US PG Pub 2018/0247823; hereafter ‘823).
Claim 1: ‘823 discloses a nanofabrication method comprising (title): 
receiving information regarding a distortion within an imprint system (¶s 10 & 11 and abstract, the non-planar surface is at least observed);
generating a drop pattern of formable material based on the received information, the first drop pattern comprising a first plurality of drops of formable material (the formable material is formed by drop dispensing, ¶ 39 – though ‘823 does not explicitly state that a drop pattern is formed based on the received information it is implied by ‘823 because the formable material is applied as drops which form a desired layer, see Layer 618, Figs. 6A-6C);
dispensing the first plurality of drops onto a substrate according to the first drop pattern (the step is implied because a the planarizing layer is deposited by drops);
contacting the dispensed first plurality of drops by imprint lithography to form a first layer of formable material (¶s 11 & 54) wherein the contacting is performed by a superstrate which is patternless (‘823 implies that the imprinting of the planarizing layer is formed by contacting with a patternless superstrate because ‘823 discloses that the layer is formed by imprint lithography and the layer is flat, i.e. patternless, which implies the imprinting mold (or superstrate) is patternless and flat, see ¶s 11 & 54);
forming a first cured layer by curing the first layer of formable material of formable while the superstrate is contacting the first layer of formable material (‘823 discloses that the imprint lithography can be a curing type and discloses that the process involves curing prior to separating the template and the curable material; ¶s 10, 41, 46, & 54).
separating the superstrate from the first cured layer (¶s 10, 46, & 54);
depositing an etch resistant layer on the first cured layer (a hardmask is deposited over the planarizing layer, ¶ 54);
generating a second drop pattern, the second drop pattern comprising a second plurality of drops of formable material (the formable material is formed by drop dispensing, ¶ 39 – though ‘823 does not explicitly state that a drop pattern is formed based on the received information it is implied by ‘823 because the formable material is applied as drops which form a desired layer, see Layer 620, Figs. 6E);
dispensing the second plurality of drops onto the etch resistant layer according to the second drop pattern (the step is implied because a the patterning layer is deposited by drops);
contacting the dispensed second plurality of drops with a template to form a second layer of formable material, the template having a pattern (the patterned layer is formed by imprint lithography, ¶s 11, 37, 41, & 54).
If ‘823 does not teach curing type formable material and curing said material during the imprint process it would have been obvious to one of ordinary skill in the art at the time of filing to use a curing type formable material and cure said material during the individual imprint processes because ‘823 acknowledges that it is an art recognized means of imprinting and it would have predictably produced the desired results.
Claim 2: The first and second drop patterns are deposited for different reasons in which the first drop pattern is deposited to fill unevenness in the surface and thus it is apparent that the patterns are different at least in volume.
Claim 3: ‘823 teaches forming a uniform residual layer (¶ 51).
The drop pattern affects the volume of the imprint material and thus inherently affects the residual layer thickness and therefore it is apparent that the drop pattern is based on the uniform residual layer thickness and given that it is performed it is apparent that the target uniform residual thickness is obtained.
Claim 4: The distortion is the uneven layer that is planarized by the planarization layer and thus it is apparent that the second drop pattern is generated without taking into account the distortion within the imprint system because the planarization layer changes the topography from an uneven to a planar topography upon which the second drop pattern is applied.
Claim 5: The first drop pattern is generated based on the pattern of the substrate because it fills the substrate pattern and the second drop pattern is generated based on a pattern of the template because it results in a pattern after contact with the template.
Claim 6: The first drop pattern has a shape that induces a planar deviation to the second layer of formable material because it planarizes the surface and forces the second layer to be planar instead of following the topography of the underlying layers (see Fig. 6E).
Claim 7: The induced planar deviation of the second layer of formable material mirrors the planar deviation of the substrate (see Fig. 6E, the second layer is parallel to the substrate).
Claim 10: Contacting of the template with the dispensed second plurality of drops imprints a pattern in the second layer of formable material (¶s 11, 38-42, & 54 and Fig. 6E).
Claim 11: A second cured layer is formed by curing the second layer of formable material while the template is contacting the second layer of formable material (¶s 11, 38-42, 46, & 54and Fig. 6E).
Claim 12: The pattern in the second layer is transferred to the substrate (Figs. 6E-6I).
Claim 13: The transferring of the pattern comprises:
etching the second cured layer to expose portions of the etch resistant layer (6E-6I and ¶ 54);
etching the exposed portion of the etch resist layer to expose portions of the first cured layer (Fig. 6F and ¶ 54); 
etching the exposed portion of the first cured layer to expose portions of the substrate (Fig. 6F-6I and ¶54); and 
etching the exposed portions of the substrate (Fig. 6H and ¶ 54).
Claim 16: The information regarding the distortion within the imprint system comprises a planar deviation of the substrate (see surface 616, Fig. 6B).
Claim 17: As discussed above, the process comprises the substrate, the superstrate, and the template and thus it is apparent that the 3 can be termed the system as they are part of the process.
Claim 20: ‘823 discloses a method of making an article (612, Fig. 6I), comprising:
receiving information regarding a distortion within an imprint system (¶s 10 & 11 and abstract, the non-planar surface is at least observed);
generating a drop pattern of formable material based on the received information, the first drop pattern comprising a first plurality of drops of formable material (the formable material is formed by drop dispensing, ¶ 39 – though ‘823 does not explicitly state that a drop pattern is formed based on the received information it is implied by ‘823 because the formable material is applied as drops which form a desired layer, see Layer 618, Figs. 6A-6C);
dispensing the first plurality of drops onto a substrate according to the first drop pattern (the step is implied because a the planarizing layer is deposited by drops);
contacting the dispensed first plurality of drops by imprint lithography to form a first layer of formable material (¶s 11 & 54) wherein the contacting is performed by a superstrate which is patternless (‘823 implies that the imprinting of the planarizing layer is formed by contacting with a patternless superstrate because ‘823 discloses that the layer is formed by imprint lithography and the layer is flat, i.e. patternless, which implies the imprinting mold (or superstrate) is patternless and flat, see ¶s 11 & 54);
forming a first cured layer by curing the first layer of formable material of formable while the superstrate is contacting the first layer of formable material (‘823 discloses that the imprint lithography can be a curing type and discloses that the process involves curing prior to separating the template and the curable material; ¶s 10, 41, 46, & 54).
separating the superstrate from the first cured layer (¶s 10, 46, & 54);
depositing an etch resistant layer on the first cured layer (a hardmask is deposited over the planarizing layer, ¶ 54);
generating a second drop pattern, the second drop pattern comprising a second plurality of drops of formable material (the formable material is formed by drop dispensing, ¶ 39 – though ‘823 does not explicitly state that a drop pattern is formed based on the received information it is implied by ‘823 because the formable material is applied as drops which form a desired layer, see Layer 620, Figs. 6E);
dispensing the second plurality of drops onto the etch resistant layer according to the second drop pattern (the step is implied because a the patterning layer is deposited by drops);
contacting the dispensed second plurality of drops with a template to form a second layer of formable material, the template having a pattern (the patterned layer is formed by imprint lithography, ¶s 11, 37, 41, & 54);
forming the pattern in the second layer of formable material as a result of completing the contacting of the template with the dispensed second plurality of drops (¶s 11, 38-42, & 54 and Fig. 6E);
transferring the pattern in the second layer of formable material to the substrate (Figs. 6E-6I); and
processing the substrate to make the article (the layers are removed from the substrate, Fig. 6I).
If ‘823 does not teach curing type formable material and curing said material during the imprint process it would have been obvious to one of ordinary skill in the art at the time of filing to use a curing type formable material and cure said material during the individual imprint processes because ‘823 acknowledges that it is an art recognized means of imprinting and it would have predictably produced the desired results.
Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘823 as applied above, and further in view of Doyle et al. (US PG Pub 2009/0200266; hereafter ‘266).
Claim 8: ‘823 does not teach a particular material for the planarizing material.
‘823 implies the use of an imprint resist material for the patterned imprint layer.
However, ‘266, which is also directed towards imprint lithography (see abstract) discloses that planarizing layers during imprint process may be formed of imprint resist materials (¶ 31).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘266 into the process of ‘823 such that an imprint resist material is used for both the first and second drop patterns because ‘266 teaches that imprint resist materials is suitable for planarizing layers in the field and thus the use of a imprint resist material for both would have predictably produced the desired result.
Claim 9: ‘823 does not teach a particular material for the planarizing material.
‘823 implies the use of an imprint resist material for the patterned imprint layer.
However, ‘266, which is also directed towards imprint lithography (see abstract) discloses that planarizing layers during imprint process may be formed of spin-on dielectric materials (¶ 31).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘266 into the process of ‘823 such that a spin-on dielectric materials is used for the first and an imprint resist material second drop patterns because ‘266 teaches that spin-on dielectric materials are suitable for planarizing layers in the field and thus the use of different materials for each layer would have predictably produced the desired result.
Claims 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘823 as applied above, and further in view of Lille et al. (US PG Pub 2014/0072830; hereafter ‘830).
Claims 14 & 15: ‘823 does not provide details about the specific etchants used but does imply that the etchants are specific given that only desired layers are removed during each step (see Figs. 6A-6I and ¶ 54).
‘830 is directed towards methods for separately processing regions on a patterned medium (title) and discloses that some etchants are specifically suitable for etching certain materials (¶ 62).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘830 into the process of ‘823 such that each etchant used is specifically selected to only etch each respectively layer only such that each layer is selectively etched as taught by ‘823 because it is art recognized to use selective etchants that only attack specific layers and thus the use of the different selective etchants would have predictably produced the desired result.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ‘823 as applied above, and further in view of Kerkhof et al. (US PG Pub 2007/0081138; hereafter ‘138).
Claim 18: ‘823 does not teach an overlay error between the second cured layer and an underlying layer of the substrate is less than 10 nm.
However, ‘138, which is directed towards lithography (title & 72) discloses that it is known art of lithography to have an overlay error budget of 10 nm or less (¶ 3) which is achieved by alignment.
It would have been obvious to one of ordinary skill in the art at the time of filing to have an overlay error of 10 nm or less because it is recognized in the art of lithography to have an overlay error budget of 10 nm or less and improving alignment and reducing misalignment would increase the output of the operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759